Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 3/23/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered. The pending claims are 1-23, although claim 23 is still withdrawn.	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Allio (US # 6972744).

Regarding Claim 1, Allio teaches a display device (see Fig. 4 and corresponding text) comprising: 
a display panel including a plurality of pixels (P’1…P’M), each pixel of the plurality of pixels including N sub-pixels (RBG elements, repeating), where N is an integer of 2 or greater (N=4); and 
a lens array (10) on a surface of the display panel, the lens array including a plurality of lenses (L’1…L’M), 
wherein each lens of the plurality of lenses overlaps with M sub-pixels (M=6), where M is an integer greater than N (6 > 4).

Regarding Claim 2, Allio teaches the display device of claim 1, wherein each pixel (for example see P’1) of the plurality of pixels includes a first sub-pixel (R) configured to display a first color (red), a second sub-pixel (G) configured to display a second color (green), a third sub-pixel (B) configured to display a third color (blue), and a fourth sub-pixel (G) configured to display the second color (green).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allio (US # 6972744) in view of Nojima (US # 20190215474).

Regarding Claim 21, although Allio discloses much of the claimed invention, it does not explicitly teach the display device of claim 1, further comprising: a gap maintaining member between the display panel and the lens array, wherein the lens array further includes a lens planarization film covering the plurality of lenses, and wherein a difference between a refractive index of the plurality of lenses and a refractive index of the lens planarization film is greater than a difference between the refractive index of the plurality of lenses and a refractive index of the gap maintaining member.



For example, Nojima teaches a similar optical system (see Figs. 1-3 and corresponding text) further comprising: a gap maintaining member (portion of 40 that does not include 41) between an active device panel (10, 20) and the lens array (41), wherein the lens array further includes a lens planarization film (50) covering the plurality of lenses, and wherein a difference between a refractive index of the plurality of lenses and a refractive index of the lens planarization film ([0070] describes layer 50 as having a lower refractive index, so there is a significant difference) is greater than a difference between the refractive index of the plurality of lenses and a refractive index of the gap maintaining member (it is the same material, so the difference is zero).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the optical arrangement, taught in Allio, as suggested by Nojima. Specifically, the modification suggested by Lee would be to employ a display device of claim 1, further comprising: a gap maintaining member between the display panel and the lens array, wherein the lens array further includes a lens planarization film covering the plurality of lenses, and wherein a difference between a refractive index of the plurality of lenses and a refractive index of the lens planarization film is greater than a difference between the refractive index of the plurality of lenses and a refractive index of the gap maintaining member. The rationale for this modification is that tailoring the refractive index provides optical paths ([0068-70]). This would have 

Regarding Claim 22, Nojima, as applied to claim 22, teaches the display device of claim 21, wherein the difference between the refractive index of the plurality of lenses and the refractive index of the lens planarization film is about 0.3 or greater ([0068] teaches that the lens has an index of > 1.8 while the layer 50 is silicon oxide, which has an index closer to 1.5 or lower).


Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899